DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 27 October 2022 has been entered.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.
Response to Arguments
US PGPUB 2018/0357548 by Nichols et al. is newly introduced for the rejection of the instant amended claims.  Applicant’s arguments have been considered but they are moot in view of new ground(s) of rejection. However, the Examiner welcomes any suggestion(s) Applicants may have on moving prosecution forward. The Examiner’s contact information is in the Conclusion of this office action.

Regarding Claim 1, Applicant argues:
First, claim 1 has been amended to clarify the arrangement of elements
set forth in the method. Goto does not disclose this claimed arrangement. The independent claim recites an ordered pattern discovery round comprising:
• Executing one or more of a plurality of data mining processes based on control parameters to discover a plurality of result patterns in a data set (Application ref 21).
• Presenting the discovered result patterns to a user (Id ref 22).
• Receiving information on one or more of the discovered result patterns selected by the user (Id ref 23).
• Automatically updating the plurality control parameters based on the selected result patterns of the discovered result patterns (Id ref 24).

This ordered process is not taught or recited by Goto. As best understood by the Applicant, the Examiner is interpreting a plurality of music pieces as the plurality of result patterns recited in claim 1. Thus the Examiner is reading presenting a preference ranking of the plurality of musical pieces as presenting the discovered pattern results to a user. However, after presenting a preference ranking of the plurality of musical Goto does not teach or suggest receiving information on one or more music pieces (discovered result patterns) selected by the user before performing a subsequent pattern discovery round. The order of the steps recited in claim 1 can be clearly seen in figure 2, reproduced above. This order is critical because receiving feedback selected by the user on the discovered result patterns updates the control parameters for the next pattern discovery round.

In response, the Examiner submits:
Contrary to Applicant’s assertion, Goto does disclose presenting the discovered result patterns to a user (Goto: at least ¶0080; “musical piece recommendation section 15 outputs, in response to a musical piece recommendation request from one of the users, a preference ranking of the plurality of musical pieces”); receiving information on one or more of the discovered result patterns selected by the user (Goto: at least ¶0076; “rating histories of the musical pieces provided by the users are registered in the rating history storage section 3”; ¶0083 further discloses “rating score or rating history of the musical piece m provided by the user u”);
automatically updating the plurality control parameters based on the one or more selected result patterns of the discovered results patterns (Goto: at least ¶¶0019-0020; “each time a change is made to the rating history or a new user is added, performs updating of or addition of the topic selection probability for the user for which the change is made to the rating history or for the new user such that the likelihood determined by the basic training section is kept maximized” and “each time a new musical piece is added to perform addition to the acoustic features, performs addition to the musical piece selection probability related to the added musical piece such that the likelihood determined by the basic training section is kept maximized”; ¶0022 also discloses “an updating section that updates the plurality of topic selection probabilities, the plurality of musical piece selection probabilities, and the plurality of feature occurrence probabilities to maximize the likelihood”).
Goto’s ratings correspond to received information on one or more of the discovered result patterns selected by the user.
Claim 1 recites “presenting the discovered result patterns to a user” and “receiving information on one or more of the discovered result patterns selected by the user”.
However, Claim 1 does not recite, for example, “receiving information on one or more of the discovered result patterns presented to the user”.  Therefore, it is not true that the receiving of “information on one or more of the discovered result patterns selected by the user” must follow the step of “presenting the discovered result patterns to said user”.
According to Applicant, “this order is critical because receiving feedback selected by the user on the discovered result patterns updates the control parameters for the next pattern discovery round.”
Claim 1 recites “receiving information on one or more of the discovered result patterns selected by the user” (lines 13-14 of Claim 1).  However, the claim does not recite, for example, “feedback selected by the user” and the claim does not recite limitation(s) that would require “receiving information from the user”.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues:
The Examiner states that "music for existing pieces are discovered and ranked" and that "a piece of music is a pattern" (Final Office Action pp 19-20). Music pieces may be patterns of data in the traditional sense; however, they are neither discovered by a data mining process (because they are precomposed) nor do they comprise a description and a rationale of interestingness for that descriptor.

In response, the Examiner submits:

According to Applicant, “music pieces may be patterns of data in the traditional sense; however, they are neither discovered by a data mining process (because they are precomposed)”.

The instant claims do not appear to recite any limitation(s) that require patterns that are not non-traditional.  The instant claims do not appear to recite any limitation(s) that require patterns that are not pre-composed.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

It is also not true that patterns of data that are precomposed cannot be discovered by a mining process.

Goto analyzes large set of musical pieces and performs data mining on large set of musical pieces (Goto: at least ¶0026; “specified numbers of representative users and representative musical pieces are virtually generated from large numbers of users and musical pieces”) to discover musical pieces to be presented to users as recommendation (Goto: at least ¶0017; “the musical piece recommendation section includes a probabilistic model including a plurality of variables and a plurality of parameters, and outputs a preference ranking of the plurality of musical pieces in response to a musical piece recommendation request from one of the users”).

Applicant further argues:
The BRI of "pattern" in the claims must be considered "in light of the specification as it would be interpreted by one of ordinary skill in the art" (In re Am. Acad of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004); MPEP § 2111). The art here is data mining, not music composition and any BRI of the word "pattern" in data mining would not include the arrangement of a musical piece. A result pattern in data mining simply means that the data in a data set is correlated in a certain way. For example, if statistics of major cities were mined for patterns, those patterns could be correlations (a rationale) between education and GDP (two attributes forming a descriptor), or population age and employment rate (another descriptor). The Application's specification supports this definition. Figure 1 of the Application shows an example of a result pattern having a descriptor with a subset of attributes (Application ref 11-1 - 11-5) and rationales (Id. ref 12-1 - 12-3) measured by a few interestingness functions (their frequency, their lift, and a product of the two). Figures 6 and 7 each further show five result patterns having a strong correlation in German election result data.

In response, the Examiner submits:

Applicant is correct in stating that “the art here is data mining”.  However, the art here is not data mining on non-musical data nor data mining on “statistics of major cities”.
Applicant gives the example of “statistics of major cities were mined for patterns, those patterns could be correlations (a rationale) between education and GDP (two attributes forming a descriptor), or population age and employment rate (another descriptor)”.

However, the instant claims do not recite limitation(s) that require mining of “statistics of major cities”.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant can, however, amend the instant claims to recite, for example, “executing one or more of a plurality of data mining processes … to discover a plurality of result patterns in a data set that comprises statistics of major cities”.

Claim Objections
Claim 12 is objected to because of the following informalities: Claim 12 recites “… storing one or more the discovered result patterns”.  The Examiner suggests amending the limitation to “… storing the one or more discovered result patterns”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Amended Claim 1 recites “wherein a result pattern of the discovered result patterns comprises a descriptor and a rationale, … the rationale comprises one or more measures of the descriptor based on one or more interestingness functions”.

Applicant’s original Specification discloses the following:
[0020] “FIG. 1 illustrates an exemplary association pattern with a descriptor containing five attribute constraints and a rationale that contains two elementary interestingness functions and one function derived from them”,

[0054] “… As we will see below, it may be useful to potentially have more than one function in the interestingness rationale, because standard measures often are a function of several elementary functions—like in subgroup discovery interestingness, which is a function of frequency and target derivation”,

[0055] “FIG. 1 shows an example of a pattern 10 that may be used in an exemplary embodiment. Exemplary association pattern 10 includes a descriptor 11 that contains five attribute constraints 11-1 to 11-5, for example, and a rationale 12 that contains two elementary interestingness functions 12-1, 12-2 and one function 12-3 derived from them, for example”.

Therefore, Applicant’s original Specification does not appear to disclose the added limitations of “the rationale comprises one or more measures of the descriptor based on one or more interestingness functions”.  Rather, the Applicant’s original Specification appears to disclose “the rationale comprises one or more interestingness functions”.

Dependent Claims 2-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for the same reason as independent Claim 1 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended Claim 1 recites “… to discover a plurality of result patterns in a data set” (line 5 of Claim 1) and “… the one or more selected result patterns of the discovered results patterns” (lines 15-16 of Claim 1).

There is insufficient antecedent basis for the limitation of the “discovered results patterns” in the claim because the claim does not recite, for example, “discover results patterns” before the recitation of the “discovered results patterns”

Dependent Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason as independent Claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0112994 by Goto et al. (“Goto”) in view of US PGPUB 2018/0357548 by Nichols et al. (“Nichols”).

As to Claim 1, Goto teaches a method for mining data from a data set, the method comprising: performing a pattern discovery round based on a plurality of control parameters (Goto: at least ¶0018;  “… output, in response to a musical piece recommendation request from one of the users, a preference ranking of the plurality of musical pieces for the user using the topic selection probability for the user, the musical piece selection probability, and the feature occurrence probability”), the pattern discovery round comprising: executing one or more of a plurality of data mining processes based on the control parameters to discover a plurality of result patterns in a data set (Goto: at least ¶0018;  “… output, in response to a musical piece recommendation request from one of the users, a preference ranking of the plurality of musical pieces for the user using the topic selection probability for the user, the musical piece selection probability, and the feature occurrence probability”; ¶0017 also discloses “the musical piece recommendation section includes a probabilistic model”; ¶0080 further discloses “… recommends the plurality of musical pieces m with a high musical piece selection probability p(m|u)”; note: music from existing pieces are discovered and ranked; note: a piece of music is a pattern), wherein each record of the data set comprises a plurality of attributes (Goto: at least ¶0017; “acoustic features extracted from each of audio signals of the plurality of musical pieces” and “plurality of rating histories obtained as a result of rating of at least one of a plurality of musical pieces”; note: features and rating data as attributes);
presenting the discovered result patterns to a user (Goto: at least ¶0080; “musical piece recommendation section 15 outputs, in response to a musical piece recommendation request from one of the users, a preference ranking of the plurality of musical pieces”); receiving information on one or more of the discovered result patterns selected by the user (Goto: at least ¶0076; “rating histories of the musical pieces provided by the users are registered in the rating history storage section 3”; ¶0083 further discloses “rating score or rating history of the musical piece m provided by the user u”);
automatically updating the plurality control parameters based on the one or more selected result patterns of the discovered results patterns (Goto: at least ¶¶0019-0020; “each time a change is made to the rating history or a new user is added, performs updating of or addition of the topic selection probability for the user for which the change is made to the rating history or for the new user such that the likelihood determined by the basic training section is kept maximized” and “each time a new musical piece is added to perform addition to the acoustic features, performs addition to the musical piece selection probability related to the added musical piece such that the likelihood determined by the basic training section is kept maximized”; ¶0022 also discloses “an updating section that updates the plurality of topic selection probabilities, the plurality of musical piece selection probabilities, and the plurality of feature occurrence probabilities to maximize the likelihood”); and performing a subsequent pattern discovery round based on the updated control parameters (Goto: at least ¶0121; “in step ST9, it is determined whether or not a termination command is input. If a termination command is received, the process is terminated. If no termination command is received, the process returns to step ST3”; Fig. 8 also shows ST2 updates parameters in probabilistic model and ¶0121 further disclose “in step ST8, the musical piece recommendation section 15 ranks all the musical pieces adapted to the user or ranks the musical pieces in the descending order of the recommendation probability p(m|u), and outputs the ranking”).

Goto does not explicitly disclose, but Nichols discloses wherein a result pattern of the discovered result patterns comprises a descriptor (Nichols: at least ¶0027; “feature vectors quantifying characteristics of the song lyrics. The recommendation engine 137 uses these feature vectors to generate song recommendations”) and a rationale (Nichols: at least ¶0004; “one of the candidate songs is selected according to a measure of similarity between the seed feature vector and one of the candidate feature vectors corresponding to the selected candidate song”; ¶0039 further discloses “… selects the song to recommend according to a measure of similarity between a seed feature vector quantifying characteristics of the one or more seed songs' seed lyrics and a feature vector corresponding to song lyrics to the selected song”; note: similarity as rationale), wherein 
the descriptor comprises a subset of the plurality of attributes (Nichols: at least ¶0027; “feature vector may be generated from an initial feature vector having more dimensions quantifying individual characteristics of the corresponding song lyric than the dimensions of the feature vector. Example characteristics of song lyrics include prevalence of rhymes, presence of particular words, emotional tone, rhyming structure, or musical structure”; ¶0060 also discloses “feature vectors having a number of dimensions, where each dimension quantifies a different characteristic of the candidate song lyrics”), and the rationale comprises one or more measures of the descriptor based on one or more interestingness functions (Nichols: at least ¶0004; “one of the candidate songs is selected according to a measure of similarity between the seed feature vector and one of the candidate feature vectors corresponding to the selected candidate song”; ¶0039 further discloses “… selects the song to recommend according to a measure of similarity between a seed feature vector quantifying characteristics of the one or more seed songs' seed lyrics and a feature vector corresponding to song lyrics to the selected song”; note: measure of similarity of vectors based on similarity function; recommended songs/music are deemed interesting to users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nichols’ features of wherein a result pattern of the discovered result patterns comprises a descriptor (Nichols: at least ¶0027) and a rationale (Nichols: at least ¶¶0004, 0039), wherein 
the descriptor comprises a subset of the plurality of attributes (Nichols: at least ¶¶0027, 0060), and the rationale comprises one or more measures of the descriptor based on one or more interestingness functions (Nichols: at least ¶¶0004, 0039) with Goto’s method.
The suggestion/motivation for doing so would have been to use “the media in a user's history to provide more relevant song recommendations” (Nichols: at least ¶0024) and generate music recommendations ranked “according to a user's likelihood of engagement with the song” (Nichols: at least ¶0048).

As to Claim 2, Goto and Nichols teach the method of claim 1, wherein the plurality of control parameters are computed based on: a pattern utility model (Goto: at least ¶0035; “musical piece recommendation function is a function of outputting a preference ranking of a plurality of musical pieces using the same probabilistic model as that employed in the musical piece recommendation system in response to a musical piece recommendation request from one of users”; ¶0080 further discloses “in the probabilistic model 13, a plurality of topic selection probabilities p(z|u) are defined … a plurality of musical piece selection probabilities p(m|z) are defined”), and a process selection probability distribution (Goto: at least ¶0016; “parameters (probability values) in a probabilistic model”; ¶0121 further discloses “ranks all the musical pieces adapted to the user or ranks the musical pieces in the descending order of the recommendation probability p(m|u)”; note: p(m|u) as conditional probabilistic distribution).


As to Claim 3, Goto and Nichols teach the method of claim 2, wherein the pattern utility model is a linear model of the form ut(p) = <wt, φ(p)> (Goto: at least ¶0022; “calculates a plurality of rating vectors from the plurality of rating histories” and “calculates a plurality of content vectors from the plurality of acoustic features”), where φ:P → Rd denotes a d-dimensional feature map from the space of possible patterns p (Goto: at least ¶0022; “a plurality of rating vectors” and “a plurality of content vectors”; note: collection of vectors as feature map), and wt ∈ Rd denotes a model parameter approximation at time t (Goto: at least ¶0021; “topic selection probability, that is, the musical preference, of a new user only with reference to the rating history provided by the new user” and “musical piece selection probability of a new musical piece only with reference to the acoustic features of the new musical piece”; note: probabilities are approximation).

As to Claim 4, Goto and Nichols teach the method of claim 1, wherein executing one or more of a plurality of data mining processes comprises executing the data mining processes on a programmable hardware device in parallel or serially (Goto: at least ¶¶0048; “FIG. 8 is a flowchart showing an algorithm of a program used to implement the embodiment of FIG. 1 using a computer”; note: the algorithm or program is processed step by step or serially). 

As to Claim 5, Goto and Nichols teach the method of claim 1, wherein presenting the discovered result patterns to the user comprises displaying the discovered result patterns to the user via a graphical user interface (Goto: at least ¶0121; “ranks all the musical pieces adapted to the user or ranks the musical pieces in the descending order of the recommendation probability p(m|u), and outputs the ranking”).
 
As to Claim 6, Goto and Nichols teach the method of claim 1, wherein receiving information on one or more of the discovered result patterns comprises receiving information on a relevance of the one or more discovered result patterns (Goto: at least ¶0076; “rating histories of the musical pieces provided by the users are registered in the rating history storage section 3” and “rating scores or rating histories of the musical pieces are in five scales ranging from 0 (the lowest score, the least favorite) to 4 (the highest score, the most favorite)”; note: higher rating means higher relevance).

As to Claim 9, Goto and Nichols teach the method of claim 1, further comprising: upon executing a data mining process, adding one or more of the discovered result patterns to a pattern cache memory, leading to a change of state of the pattern cache memory (Goto: at least ¶¶0019-0020; “each time a change is made to the rating history or a new user is added, performs updating of or addition of the topic selection probability for the user for which the change is made to the rating history or for the new user” and “each time a new musical piece is added to perform addition to the acoustic features, performs addition to the musical piece selection probability related to the added musical piece”; ¶0060 also discloses “existing or registered musical pieces and new or non-registered musical pieces”; note: existing musical pieces would be cached in memory; adding content to memory changes its state). 

As to Claim 12, Goto and Nichols teach the method of claim 1, wherein presenting the discovered result patterns comprises computing a proposed ranking of candidate patterns, comprising ranking a plurality of the discovered result patterns based on a current state of a pattern cache memory storing one or more the discovered result patterns (Goto: at least ¶0080; “a preference ranking of the plurality of musical pieces with a high musical piece selection probability p(m|u) for the user using the topic selection probability for the user, the musical piece selection probability, and the feature occurrence probability. That is, the musical piece recommendation section 15 recommends the plurality of musical pieces m with a high musical piece selection probability p(m|u)”; note: recommendation as proposed; proposing musical pieces with high probability; ¶0060 also discloses “existing or registered musical pieces and new or non-registered musical pieces”; note: existing musical pieces would be cached in memory). 

As to Claim 13, Goto and Nichols teach the method of claim 12, wherein the proposed ranking of candidate patterns is computed based on a current pattern utility model (Goto: at least ¶0035; “musical piece recommendation function is a function of outputting a preference ranking of a plurality of musical pieces using the same probabilistic model as that employed in the musical piece recommendation system in response to a musical piece recommendation request from one of users”; ¶0080 further discloses “in the probabilistic model 13, a plurality of topic selection probabilities p(z|u) are defined … a plurality of musical piece selection probabilities p(m|z) are defined”). 

As to Claim 14, Goto and Nichols teach the method of claim 12, wherein the proposed ranking of candidate patterns is computed based on a greedy algorithm process that maximizes a ranking utility function at each stage (Goto: at least ¶¶0019-0020; “each time a change is made to the rating history or a new user is added, performs updating of or addition of the topic selection probability for the user for which the change is made to the rating history or for the new user such that the likelihood determined by the basic training section is kept maximized” and “each time a new musical piece is added to perform addition to the acoustic features, performs addition to the musical piece selection probability related to the added musical piece such that the likelihood determined by the basic training section is kept maximized”). 

As to Claim 15, Goto and Nichols teach the method of claim 12 further comprising determining a feedback ranking of patterns based on a pattern utility model in one or more of the discovered result patterns of the proposed ranking of candidate patterns (Goto: at least ¶0135; “musical pieces with less than four ratings were repeatedly removed”; note: musical pieces with less ratings are considered to have less utility value ).

As to Claim 16, Goto and Nichols teach the method of claim 15, wherein the feedback ranking is determined based on the proposed ranking of candidate patterns that have been declared by the user as relevant and based on candidate patterns that have been declared by the user as irrelevant (Goto: at least ¶0135; “musical pieces with less than four ratings were repeatedly removed to extract users and musical pieces with four or more ratings”). 

As to Claim 17, Goto and Nichols teach the method of claim 16, wherein updating the pattern utility model is based on a comparison of the feedback ranking with the proposed ranking of candidate patterns (Goto: at least ¶0165; “the experiment compared recommendations of existing musical pieces and recommendations of new musical pieces in terms of recommendation accuracy”; ¶¶0169-0170 further disclose “recommendation accuracy for the existing musical pieces Mreg was calculated in accordance with the following procedures: [0170] (a) The probabilistic relationship of Mreg was recalculated by introducing the reduced training matrix R't into the formula (23) (R't was utilized again) to obtain an updated model”).

Claims 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0112994 by Goto et al. (“Goto”) in view of US PGPUB 2018/0357548 by Nichols et al. (“Nichols”), and further in view of US PGPUB 2002/0138492 by Kil.

As to Claim 7, Goto and Nichols teach the method of claim 1.

Goto and Nichols teach do not explicitly disclose, but Kil discloses wherein prior to executing one or more of a plurality of data mining processes the method comprises randomly selecting the data mining process from the plurality of data mining processes based on a process selection probability distribution function (Kil: at least ¶¶0018, 0022-0023; “data mining algorithm selection method for selecting a data mining algorithm for data mining analysis” and “selecting a data mining algorithm by using the training database to map the calculated metafeatures describing the case probability density function to the selected data mining algorithm”; ¶0043 further discloses “selection based on the good feature distribution, or probability”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kil’s feature of wherein prior to executing one or more of a plurality of data mining processes the method comprises randomly selecting the data mining process from the plurality of data mining processes based on a process selection probability distribution function (Kil: at least ¶¶0018, 0022-0023, 0043) with the method disclosed by Goto and Nichols.
The suggestion/motivation for doing so would have been to “recommends appropriate DM-algorithms given the problem at hand” (Kil: at least ¶0018).

As to Claim 10, Goto and Nichols teach the method of claim 9.
Goto and Nichols do not explicitly disclose, but Kil discloses assessing a performance of the executed data mining process (Kil: at least ¶0046; “identify-most-promising-candidates-process”; ¶0065 further discloses “find the best set of DM-algorithms”) based on the change of state of the pattern cache memory (Kil: at least ¶0046; “user preferences and data characteristics, and the identified most promising DM-algorithms) is added to the training database as a new experience. After the update-training-database process (140) completes”; ¶0054 further discloses “training database as a knowledge repository becomes more comprehensive after each case or instance for which it is updated. More exercises with real DM data can therefore improve the performance of the DM-algorithm selection program”) and a current pattern utility model (Kil: at least ¶0046; “identify-most-promising-candidates-process (130) also bases its identification in part on user preference”; note: user preferences that model utility value). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kil’s feature of assessing a performance of the executed data mining process (Kil: at least ¶¶0046, 0065) based on the change of state of the pattern cache memory (Kil: at least ¶¶0046, 0054) and a current pattern utility model (Kil: at least ¶0046) with the method disclosed by Goto and Nichols.
The suggestion/motivation for doing so would have been to “recommends appropriate DM-algorithms given the problem at hand” (Kil: at least ¶0018).

As to Claim 11, Goto, Nichols and Kil teach the method of claim 10.
Kil further discloses wherein a process selection probability distribution is updated based on the assessed performance (Kil: at least ¶0046; “identify-most-promising-candidates-process”; ¶0025 also discloses “training database (including data mining algorithm descriptions and metafeatures characterizing probability density functions of features”; ¶0054 further discloses “training database as a knowledge repository becomes more comprehensive after each case or instance for which it is updated. More exercises with real DM data can therefore improve the performance of the DM-algorithm selection program”) and wherein a next data mining process from the plurality of data mining processes is randomly selected for execution based on the updated process selection probability distribution (Kil: at least ¶¶0022-0023; “data mining algorithm selection method for selecting a data mining algorithm for data mining analysis” and “selecting a data mining algorithm by using the training database to map the calculated metafeatures describing the case probability density function to the selected data mining algorithm”; ¶0043 further discloses “selection based on the good feature distribution, or probability”; ¶0047 further discloses “after the update -training-database process (140) completes, the DM-algorithm selection program ends execution. Control may then be passed to another process (not pictured), such as, for example, an application of the DM-algorithm or DM-algorithms selected”). 

Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168
09 November 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168